Citation Nr: 0905513	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO. 06-27 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The Veteran served on active duty from January 1997 to 
January 2001.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 2004 rating decision by the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran 
if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a 
psychiatric disability. He acknowledges that he had 
depression prior to service but notes that his bipolar 
disorder was not manifested until active duty. In any event, 
he maintains that service connection for psychiatric 
disability is warranted either based on service incurrence or 
in-service aggravation. 

After reviewing the record, the Board finds that there is 
outstanding evidence which may have a significant impact on 
the Veteran's claim. Accordingly, further development of the 
appeal is warranted.

Although the Veteran's January 1997 service entrance 
examination is negative for any complaints or clinical 
findings of psychiatric disability, his service treatment 
records show that, starting in September 1997, he was treated 
for a psychiatric complaints.  The Veteran reported that 
prior to service he had been prescribed medication for 
anxiety, as well as medication for attention deficit 
hyperactivity disorder.  Notably, the Veteran was able to 
perform his duties until January 2001.  During the term, the 
Veteran reported difficulty sleeping, anxiety, euphoria, and 
depression in January 2000.  The clinical assessment 
following examination was bipolar disorder and depression.  

Following a July 2000 psychological evaluation the appellant 
was diagnosed with generalized anxiety disorder, panic 
disorder, and agoraphobia.  In September 2000, he was 
diagnosed with alcohol and cocaine dependence, and 
recommended for rehabilitation. 

In February 2001, the Veteran's private physician, M. J. B., 
D.O., confirmed that prior to the Veteran's entry into 
service, he had prescribed Paxil for the Veteran. Dr. B. had 
reportedly done so, because the Veteran had been unable to 
tolerate Prozac.

The RO obtained Dr. B.'s records reflecting the Veteran's 
treatment for the period from January 2001 through November 
2003. However, it did not request copies of the Veteran's 
records reflecting his treatment prior to his entry on active 
duty. 

In August 2004, following a VA psychiatric examination, the 
diagnoses were drug and alcohol abuse in partial remission 
per the Veteran's report; prescription medication abuse; 
bipolar disorder; rule out attention deficit hyperactivity 
disorder; and panic disorder with agoraphobia. The examiner 
stated that there were no indications that the Veteran's 
military experiences impacted or caused his bipolar disorder, 
drinking, or drug abuse.  However, the examiner did not have 
the Veteran's preservice treatment records to review.  
Moreover, the examiner made no reference to the in-service 
assessment of possible bipolar disorder.  

Because the Veteran's theory of the case rests, in part, on 
the aggravation of a preservice disability, his preservice 
treatment records could be essential to a proper resolution 
of this appeal. Accordingly, the case is remanded for the 
following actions:

1. Make a request directly to M. J. B., 
D.O., for copies of the records 
reflecting the Veteran's treatment prior 
to January 2001. This should include, but 
is not limited to, those reflecting the 
Veteran's treatment prior to his entry 
into service in January 1997. Also 
request that the Veteran provide any such 
records he may have in his possession. A 
failure to respond or a negative reply to 
any request must be noted in writing and 
associated with the claims folder.  If 
the requested records are unavailable, 
notify the Veteran and his representative 
in accordance with the provisions of 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(e).

2.  Thereafter, schedule the Veteran for 
a psychiatric examination to determine 
the nature and etiology of any 
psychiatric disability found to be 
present.  This examination should be 
conducted by a psychiatrist who has not 
previously examined or treated the 
appellant.  All indicated tests and 
studies must be performed, and any 
indicated consultations must be 
scheduled.  The claims folder, and a copy 
of this remand, must be made available to 
the examining psychiatrist for review in 
conjunction with the examination.  For 
each diagnosed psychiatric disability, 
the examiner must identify and explain 
the elements supporting each diagnosis.  
The psychiatrist must then opine whether 
it is at least as likely as not, i.e., is 
there a 50/50 chance, that the Veteran's 
current psychiatric disability was first 
manifested in service.  

If the disorder did not begin in-service, 
then, the examiner must address whether 
the Veteran's psychiatric disability was 
manifested prior to service entrance in 
January 1997.  If so, the examiner must 
identify the diagnosis and the elements 
supporting the conclusion why the 
disorder existed prior to service.  

If the Veteran had a psychiatric 
disability prior to service, the examiner 
must state whether the disability 
increased in severity during the 
appellant's term of service.  In so 
stating, the examiner must render an 
opinion as to whether any in-service 
increase was due to the natural progress 
of the disease or was due to events 
during the veteran's time in service?  
Please note, temporary or intermittent 
flare-ups of a preexisting injury or 
disease are not considered in service 
aggravation unless the underlying 
pathology is worsened.   The examining 
psychiatrist must set forth the rationale 
for all opinions.  If he or she cannot do 
so without resort to speculation, he or 
she should so state and explain why.

3. The RO/AMC must notify the Veteran 
that it is his responsibility to report 
for any ordered VA examination, to 
cooperate in the development of the 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claim. 38 C.F.R. §§ 3.158, 3.655 
(2008).  In the event that the Veteran 
does not report for any ordered 
examination, the RO/AMC must obtain 
documentation which shows that the 
Veteran was notified of the examination 
and that such notice was sent to the last 
known address prior to the date of the 
examination. The RO/AMC must also 
indicate whether any notice that was sent 
was returned as undeliverable.

4. The RO/AMC must review all physician's 
reports to ensure that they are in 
complete compliance with the directives 
of this remand. If any examination report 
is deficient in any manner, the RO/AMC 
must implement corrective procedures at 
once.

5. When the actions requested have been 
completed, undertake any other indicated 
development. Then readjudicate the issue 
of entitlement to service connection for 
a psychiatric disability. If the benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, he and his 
representative must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond. 
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. The Veteran need 
take no action unless he is notified to do so. However, he 
has the right to submit any additional evidence and/or 
argument on the matters the Board has remanded to the RO. 
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).

